Citation Nr: 0909238	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 
22, 2005, for the grant of service connection for post-
traumatic stress disorder, diabetes mellitus, type II, with 
erectile dysfunction, bilateral hearing loss, tinnitus, 
onychomycosis and psoriasis, and peripheral neuropathy of the 
upper and lower extremities.      

2.  Entitlement to an effective date earlier than November 
23, 2005, for the grant of service connection for 
hypertension as secondary to service-connected diabetes 
mellitus, type II.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which granted service connection 
for post-traumatic stress disorder (PTSD), diabetes mellitus, 
type II, bilateral hearing loss, tinnitus, onychomycosis and 
psoriasis, and peripheral neuropathy of the upper and lower 
extremities, all effective from November 22, 2005.  In May 
2006, the Veteran filed a notice of disagreement (NOD) with 
the effective date assigned for the grant of service 
connection for the aforementioned disabilities.  By a June 
2006 rating action, the RO granted service connection for 
impotency as secondary to the service-connected diabetes 
mellitus, type II, effective from November 22, 2005, and 
recharacterized the Veteran's diabetes mellitus as diabetes 
mellitus, type II, with erectile dysfunction.  The RO issued 
a statement of the case (SOC) in April 2007, and the Veteran 
filed a timely substantive appeal (VA Form 9) later that 
month.    

In the April 2006 rating action, the RO also denied the 
Veteran's claim for service connection for hypertensive heart 
disease.  However, by a March 2007 rating action the RO 
granted service connection for hypertension as secondary to 
the Veteran's service-connected diabetes mellitus, type II.  
The RO assigned a 10 percent disability rating, effective 
from November 23, 2005, for the service-connected 
hypertension.  In the April 2007 SOC noted above, the RO 
listed the earlier effective date claims on appeal and 
mistakenly included the Veteran's hypertension; at the time 
of the April 2007 SOC, the Veteran had not yet filed an NOD 
regarding the effective date for the grant of service 
connection for hypertension.  In the April 2007 VA Form 9, 
the Veteran expressed disagreement with the RO's decision to 
deny his request for an earlier effective date for his 
service connection award.  The Board construes the Veteran's 
statement as a timely NOD to the March 2007 rating action.  
Accordingly, as his statement is accepted as a timely NOD 
regarding the issue of entitlement to an effective date 
earlier than November 23, 2005, for the grant of service 
connection for hypertension as secondary to service-connected 
diabetes mellitus, type II, the Board is required to remand 
to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Therefore, the aforementioned issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In January 2009, while sitting at the RO in Houston, Texas, 
the Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims folder.          


FINDINGS OF FACT

1.  A VA Form 21-4138 (Statement in Support of Claim), dated 
on August 25, 2005, was stamped as having been received by 
the Texas Veterans Commission (TVC), Houston Regional Office, 
on November 22, 2005; in the form, the Veteran indicated that 
he wanted to "reopen" his claim and file a claim for 
service connection for PTSD; diabetes mellitus, type II; 
bilateral hearing loss; tinnitus; skin ulcers, rashes; and 
neuropathy of the upper and lower extremities; no formal or 
informal claim for such benefits was received by VA prior to 
November 23, 2005.     

2.  A VA Form 21-4138, dated on October 17, 2005, was stamped 
as having been received by the TVC, Houston Regional Office, 
on November 22, 2005; in the form, which was received and 
associated with the claims file by the RO after it was 
received by TVC, the Veteran sought information regarding the 
status of his claim dated on August 25, 2005.  

3.  A VA Form 21-526 (Veteran's Application for Compensation 
and/or Pension), was stamped as having been received by the 
TVC, Houston Regional Office, on November 22, 2005; it was 
also stamped as having been received by the VARO on November 
23, 2005; in the form, the Veteran filed a claim for service 
connection for PTSD; diabetes mellitus, type II; bilateral 
hearing loss; tinnitus; skin ulcers, rashes; and neuropathy 
of the upper and lower extremities.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than November 22, 2005, for the grant of service connection 
for PTSD, diabetes mellitus, type II, with erectile 
dysfunction, bilateral hearing loss, tinnitus, onychomycosis 
and psoriasis, and peripheral neuropathy of the upper and 
lower extremities, have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2005 letter sent to the Veteran by the RO apprised 
him of most of the information and evidence needed to support 
the claim and that for the information it failed to provide, 
no prejudice to the Veteran resulted.   
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The December 2005 letter from the RO satisfies these 
mandates.  This letter clearly disclosed VA's duty to obtain 
certain evidence for the Veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  The letter made 
clear that although VA could assist the Veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  This letter additionally 
apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  The Board finds that the Veteran was effectively 
informed about the allocation of responsibilities between 
himself and VA in obtaining evidence to support this claim.  
See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the December 2005 letter did not fully 
provide notice about the type of evidence needed to 
substantiate the Veteran's claim; it did not outline 
pertinent regulatory requirements to establish an earlier 
effective date.  However, since the claim on appeal is a 
downstream issue from that of service connection, such notice 
is not required.  See VAOPGCPREC 8-2003; Dingess, supra; 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Court has 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  At any rate, although 
the RO failed to include complete VCAA notice in its December 
2005 letter, the Veteran has displayed actual knowledge about 
the type of evidence needed to support his claim.  
Specifically, throughout this appeal, the Veteran has argued 
that the date of the award of service connection for PTSD, 
diabetes mellitus, type II, with erectile dysfunction, 
bilateral hearing loss, tinnitus, onychomycosis and 
psoriasis, and peripheral neuropathy of the upper and lower 
extremities, should be made effective August 25, 2005, the 
day he allegedly submitted his claim to his representative, 
who in turn was supposed to submit the claim to the VARO.  By 
the nature of the argument presented, it is apparent that the 
Veteran was aware of the pertinent regulatory requirements to 
establish an earlier effective date.  Thus, in the Board's 
view, the evidence of record shows that the Veteran was 
actually aware of the evidence needed to substantiate his 
claim, despite the fact that the December 2005 letter failed 
to so indicate.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (determining that no prejudicial error to the veteran 
resulted in defective VCAA notice when the veteran displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).          

With respect to the Dingess requirements, the Veteran was 
notified of the laws and regulations governing ratings and 
effective dates in May 2006, June 2006, and January 2007 
letters, but such notice was post-decisional.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim).  The Board is cognizant of United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.   

For reasons discussed in further detail below, the Board 
finds that entitlement to an effective date earlier than 
November 22, 2005, for the grant of service connection for 
PTSD, diabetes mellitus, type II, with erectile dysfunction, 
bilateral hearing loss, tinnitus, onychomycosis and 
psoriasis, and peripheral neuropathy of the upper and lower 
extremities, is not warranted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess, supra.  Under this 
circumstance, any prejudice raised by the failure to provide 
notice of the Dingess requirements is rebutted.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the Veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  The Board finds that all 
necessary assistance has been provided to the Veteran.  There 
is no indication of any additional relevant evidence that has 
not been obtained, and it is not contended otherwise.  
Resolution of this claim turns on the Board's application of 
the relevant law and regulations governing effective dates 
for the award of service connection based on an original 
claim, to the evidence already associated with the claims 
file.  Thus, there is no duty to provide an examination or 
medical opinion as it could not affect adjudication of this 
claim.  Consequently, there is no further duty to assist the 
Veteran with the development of his earlier effective date 
claim.        

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

A VA Form 21-4138, dated on August 25, 2005, was stamped as 
having been received by the TVC, Houston Regional Office, on 
November 22, 2005.  In the form, the Veteran indicated that 
he wanted to "reopen" his claim and file a claim for 
service connection for PTSD; diabetes mellitus, type II; 
bilateral hearing loss; tinnitus; skin ulcers, rashes; and 
neuropathy of the upper and lower extremities.     

A VA Form 21-4138, dated on October 17, 2005, was stamped as 
having been received by the TVC, Houston Regional Office, on 
November 22, 2005.  In the form, the Veteran sought 
information regarding the status of his claim dated on August 
25, 2005.  

A VA Form 21-526, was stamped as having been received by the 
TVC, Houston Regional Office, on November 22, 2005.  It was 
also stamped as having been received by the VARO on November 
23, 2005.  In the form, the Veteran filed a claim for service 
connection for PTSD; diabetes mellitus, type II; bilateral 
hearing loss; tinnitus; skin ulcers, rashes; and neuropathy 
of the upper and lower extremities.  

By an April 2006 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent disabling 
rating effective from November 22, 2005.  The RO also granted 
service connection for Diabetes Mellitus, Type II, and 
assigned a 20 percent disability rating effective from 
November 22, 2005.  The RO further granted service connection 
for tinnitus and assigned a 10 percent disability rating, 
effective from November 22, 2005.  In addition, the RO 
granted service connection for onychomycosis and psoriasis 
and assigned a 10 percent disability rating, effective from 
November 22, 2005.  Moreover, the RO granted service 
connection for bilateral hearing loss, peripheral neuropathy 
of the right upper extremity, peripheral neuropathy of the 
left upper extremity, peripheral neuropathy of the right 
lower extremity, and peripheral neuropathy of the left lower 
extremity, and assigned noncompensable disability ratings for 
each of the aforementioned disabilities, all effective from 
November 22, 2005.  

By a June 2006 rating action, the RO granted service 
connection for impotency as secondary to the service-
connected diabetes mellitus, type II, effective from November 
22, 2005.  The RO also recharacterized the Veteran's service-
connected diabetes mellitus as diabetes mellitus, type II, 
with erectile dysfunction.

In January 2009, while sitting at the RO in Houston, Texas, 
the Veteran testified at a videoconference hearing before the 
undersigned.  The Veteran indicated that his representative, 
the TVC, had an office at the VA Hospital (VAH) in Houston.  
According to the Veteran, on August 25, 2005, he submitted a 
VA Form 21-4138 to the TVC office at the Houston VAH.  He 
stated that in the form, he requested service connection for 
PTSD, diabetes mellitus, type II, with erectile dysfunction, 
bilateral hearing loss, tinnitus, onychomycosis and 
psoriasis, and peripheral neuropathy of the upper and lower 
extremities.  A representative from the TVC reported that the 
"normal procedure" was that an employee from the Houston RO 
would stop by the TVC's office twice a day to pick up any 
claims that had been submitted and would take them to the 
mailroom for processing.  The representative recognized that 
the evidence of record included a VA Form 21-4138, in which 
the Veteran requested service connection for PTSD, diabetes 
mellitus, type II, with erectile dysfunction, bilateral 
hearing loss, tinnitus, onychomycosis and psoriasis, and 
peripheral neuropathy of the upper and lower extremities.  
According to the representative, such form was dated on 
August 25, 2005, but it was not date stamped on that day; 
rather, it was date stamped on November 22, 2005.  The 
Veteran maintained that it was not his fault that his claim 
was not correctly date stamped on the day he submitted the 
claim, which was August 25, 2005.  He maintained that he 
followed the proper procedure for submitting his claim and 
that he should not be penalized for an administrative error.  
Thus, the Veteran contended that the date of the award of 
service connection for PTSD, diabetes mellitus, type II, with 
erectile dysfunction, bilateral hearing loss, tinnitus, 
onychomycosis and psoriasis, and peripheral neuropathy of the 
upper and lower extremities, should be made effective August 
25, 2005, the day he submitted his claim to his 
representative, who in turn was supposed to submit the claim 
to the VARO.  


III. Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.   

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2008).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).


IV.  Analysis

In this case, the Board recognizes the Veteran's contention 
that he submitted his claim for service connection for PTSD, 
diabetes mellitus, type II, with erectile dysfunction, 
bilateral hearing loss, tinnitus, onychomycosis and 
psoriasis, and peripheral neuropathy of the upper and lower 
extremities, on August 25, 2005.  The Board also recognizes 
that the evidence of record includes a VA Form 21-4138 that 
is dated on August 25, 2005, and in such form, the Veteran 
requested service connection for PTSD, diabetes mellitus, 
type II, with erectile dysfunction, bilateral hearing loss, 
tinnitus, onychomycosis and psoriasis, and peripheral 
neuropathy of the upper and lower extremities.  Thus, the 
Board accepts the Veteran's statements as true that he left 
with his representative a VA Form 21-4138 on August 25, 2005, 
and requested service connection for PTSD, diabetes mellitus, 
type II, with erectile dysfunction, bilateral hearing loss, 
tinnitus, onychomycosis and psoriasis, and peripheral 
neuropathy of the upper and lower extremities.  However, the 
fact remains that although he left the application for 
benefits on August 25, 2005, requesting service connection 
for the aforementioned disabilities, the VA Form 21-4138 is 
date stamped on November 22, 2005, which reflects that it was 
not actually received until that day and it is apparent that 
it was filed with VA shortly thereafter.   

Under governing law, the effective of an evaluation and an 
award of compensation based on an original claim will be the 
date the claim was received or the date entitlement arose, 
whichever is later.  (Emphasis added.)  Therefore, the 
earliest effective date allowed under the provisions of 
38 C.F.R. § 3.400 for the award of service connection for 
PTSD, diabetes mellitus, type II, with erectile dysfunction, 
bilateral hearing loss, tinnitus, onychomycosis and 
psoriasis, and peripheral neuropathy of the upper and lower 
extremities, is the date the Veteran's claim for service 
connection for the aforementioned disabilities was received 
by VA, that is, November 23, 2005.  (Emphasis added.)  On 
November 23, 2005, the VARO first received the Veteran's 
Application for Compensation (VA Form 21-526), in which he 
requested service connection for PTSD, diabetes mellitus, 
type II, with erectile dysfunction, bilateral hearing loss, 
tinnitus, onychomycosis and psoriasis, and peripheral 
neuropathy of the upper and lower extremities.  Nevertheless, 
the RO chose the effective day for the award of service 
connection for the aforementioned disabilities as November 
22, 2005, the day the Veteran's claim was received by his 
representative.  Thus, even if the Veteran submitted his 
claim on August 25, 2005, there is no evidence of actual 
receipt of the claim until November 22, 2005, the day it was 
date stamped as received by the TVC and it was not received 
by VA until one day later.  Accordingly, the Board finds that 
entitlement to an effective date earlier than November 22, 
2005, for the grant of service connection for PTSD, diabetes 
mellitus, type II, with erectile dysfunction, bilateral 
hearing loss, tinnitus, onychomycosis and psoriasis, and 
peripheral neuropathy of the upper and lower extremities, is 
not warranted.  

Where the law and not the evidence are dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis, 6 Vet. App. at 426.  
In view of the foregoing, the Board finds that entitlement to 
an effective date earlier than November 22, 2005, for the 
grant of service connection for PTSD, diabetes mellitus, type 
II, with erectile dysfunction, bilateral hearing loss, 
tinnitus, onychomycosis and psoriasis, and peripheral 
neuropathy of the upper and lower extremities, is not 
warranted as a matter of law.         


ORDER

Entitlement to an effective date earlier than November 22, 
2005, for the grant of service connection for PTSD, diabetes 
mellitus, type II, with erectile dysfunction, bilateral 
hearing loss, tinnitus, onychomycosis and psoriasis, and 
peripheral neuropathy of the upper and lower extremities, is 
denied.





REMAND

Turning next to the remaining issue on appeal, entitlement to 
an effective date earlier than November 23, 2005, for the 
grant of service connection for hypertension as secondary to 
service-connected diabetes mellitus, type II, the Board 
observes that, as stated in the Introduction of this 
decision, in the April 2007 VA Form 9, the Veteran expressed 
disagreement with the RO's decision to deny his request for 
an earlier effective date for his service connection award.  
The Board construes the Veteran's statement as a timely NOD 
to the March 2007 rating action in which the RO granted 
service connection for hypertension as secondary to service-
connected diabetes mellitus, type II, and assigned a 10 
percent disability rating, effective from November 23, 2005.  
The RO has not yet issued an SOC with respect to the issue of 
entitlement to an effective date earlier than November 23, 
2005, for the grant of service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II.  
Under these circumstances, the Board must remand this issue 
so that the RO can provide the veteran an SOC, and afford him 
an opportunity to perfect an appeal thereafter by filing a 
timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC to the Veteran 
that addresses the issue of entitlement to 
an effective date earlier than November 
23, 2005, for the grant of service 
connection for hypertension as secondary 
to service-connected diabetes mellitus, 
type II.  The Veteran should also be 
informed of the requirements to perfect 
his appeal with respect to this issue.  
If, and only if, the Veteran perfects an 
appeal by the submission of a timely 
substantive appeal, this issue should be 
returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2008).



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


